The Surrogate.
All that the will of this testator gives to his widow is given to her in lieu of dower. *349Under the decision of the New York courts this circumstance, alone, entitles- her to interest on the seven thousand dollar legacy from, her husband’s death (Hepburn v. Hepburn, 2 Bradf., 76; Parkinson v. Parkinson, id., 77; Seymour v. Butler, 3 id., 193 ; Williamson v. Williamson, 6 Paige, 298; Bullard v. Benson, 1 Dem., 493). The fact, that the total value of the ' provisions in her favor exceeds her dower interest, does not affect the question.